DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Status of Claims 
This action is in response to the amendment filed on 8 April 2022.  Claims 1,  8, 10,  13, 15 have been amended.  Claims 2, 4, 5, 12, 14 and 16-19 have been cancelled.      Claims 1, 3, 6-11, 13, 15, and 20-26 are currently pending and have been examined.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 April 2022 has been entered.
 
Claim Rejections - 35 USC § 103
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 6-11, 13, 15, and 20-26 are rejected under 35 U.S.C. 103 as being unpatentable over Cannon (US Pug., No., 2001/0020236 A1) and further view of Chao et al  (US Pub., 2008/0147498 A1)

With respect to claim 1, Cannon teaches a device comprising: 

a processing system including a processor(Fig.1 , 110 discloses processor, paragraph [0123], discloses a computer-based system 100   for optimizing content allocation may comprises a processor) ; and 
a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations (Fig. 1, 120 discloses 122 operating system,  main memory and 125 discloses  user interface , 127 databased mining engie3nt and 128 advertising optimization mechanism  and paragraph [0123], discloses a computer-based system 100 comprises a processor 110 and main memory 120) , the operations comprising: 
identifying an initial set of content schedule constraints including an initial plurality of values for two or more of price, available inventory, target audience, media content, number of impressions, placement dates, and placement times (Fig. 1310, discloses initial base schedule, 1312 historical view data  1352 discloses select possible spots [available inventory] , paragraph [0303], discloses set of factors for identifying optimal plans or schedules , including product or service usage  reach , frequency , learning, time, demographic,   viewer response and cost , theses factor  can consider simultaneous in the decision making process.., these factors using the detailed   historical audience exposer data, paragraph [0309], discloses an initial base plan or schedule 1310 is prepared ..., and paragraph [0316], discloses identified, media objective input become a critical  the initial base plan or schedule input ); 
generating a preliminary advertising schedule based on the initial set of content schedule constraints (paragraph [0304], discloses it could be used to build plans or schedule, or test modification to a plan or schedule when move is known about the availability of advertising slots and paragraph [0322], discloses a media planer may wish to generate an optimum advertising plan or schedule using limited data); 
calculating reach based on the preliminary advertising schedule, resulting in a first calculated reach (paragraph [0385], discloses estimated reach and frequency…, an entire advertising plan or schedule can be computed by computing the value of each individual exposure  and then summing these exposure values [reach] and paragraphs [0447]-[0448] discloses reach one important criteria against which may advertising campaigns are measure is the total number people  who are exposed to one or more advertising message over specific  period to time ..,  ); 
updating one or more of the initial plurality of values of the initial set of content schedule constraints based on the first calculated reacha first updated set of content schedule constraints, (Fig. 1362, discloses modify the base schedule [initial], paragraph [0309], discloses advertising plane or schedule is prepared, adjustment, addition and deletion are made in a very differ manner.  This is where optimization process 1300 takes over, by incrementally modifying the base plan or schedule to more close meet the set of media objective or to reduce cost [updating the initial plurlity of values] paragraph [0317], discloses initial based plan or schedule input to arrive at a new base plan or and paragraph [0442] discloses using the exposure values to optimize advertising plans or schedules) the first updated set of content schedule constraints having one or more values of only some constituent content schedule constraints thereof differ from one or more values of corresponding content schedule constraints of the initial set of content schedule constraints(Fig. 15 and paragraphs [0358]-[0362] , discloses the operation of the scoring methodology, Fig. 15 presents the information used to calculate exposure valuation index 1440.., the exposure values [different from or more values]); 

generating a first updated advertising schedule based on the first updated set of content schedule constraints(Fig. 13, 1362 discloses modify the base schedule,  paragraph [0310], discloses this improved plan or schedule 1364 then become the base plan or schedule  [generating a first updated advertising schedule]  upon which  further modifications can be made  using the same optimization technique and paragraph [0317], discloses initial base plan or schedule input 1310 to arrive at a new base plan or schedule input 1354 ); and 
calculating a first other reach based on the first updated advertising schedule, resulting in a second calculated reach (Fig. 13, 1364 discloses improved schedule   paragraph [0309] - discloses  the plan or schedule (step 1352). Each of these alternative spots is scored according to its ability to efficiently contribute to meeting the objectives (step 1358), resulting in a series of scores 1360 , paragraph [0310], discloses this improved plan or schedule 1364 then becomes the base plan or schedule upon which further modification to be made using the same optimization technique (step 1362) …, and paragraph [0317], discloses once new base plan or schedule  input 1354 in in placed[second calculated reach], the media planner can start the computer-based process or score each of the alternative (step 1358) );
updating the first updated set of content schedule constraints based on the second calculated reach, the updating of the first updated set of content schedule constraints resulting in Appln. No 16/999,768Page 3 of 17 Reply to Non-Final Office Action of July 8, 2021 Docket No. XR0097_6-0097A a second updated set of content schedule constraints, (Fig. 13, 1362 discloses  modify the base schedule [update the first updated set of content schedule]   and paragraph [0317], discloses the initial base plane or schedule input 1310 arrive at new base plan or schedule step 1358 represent  an automatic scoring process, based on predetermine parameter, which performed by system 100 .., the computed score input 1360 used to modify base plan or schedule input  [updating  the first updated set of content schedule constrains]  input 1354 (step 1362) ) the second updated set of content schedule constraints having one or more values of only some constituent content schedule constraints thereof differ from one or more values of corresponding content schedule constraints of the first updated set of content schedule constraints(Fig. 15 and paragraphs [0358]-[0362] , discloses the operation of the scoring methodology, Fig. 15 presents the information used to calculate exposure valuation index 1440.., the exposure values [different from or more values]); 
generating a second updated advertising schedule based on the second updated set of content schedule constraints (paragraph [0317], discloses add or delete form the initial base plan or schedule  input  1310 to arrive a new base plane or schedule input 1354); 
	
	generating a second updated advertising schedule based on the second updated set of content schedule constraints (paragraph [0317], discloses add or delete form the initial base plan or schedule input  1310 to arrive a new base plane or schedule input 1354); 

responsive to the determination being that the rate of change does not fall below the threshold (paragraph [0304], discloses the optimization methods described herein may be used at serval different points during the process of developing compressive advertising camping .., the process it could be used to build plans or schedule or test modification to a plan or schedule .., monitor the effectiveness of the camping and to adjust the plan or schedule to make up the deficiencies); and 

 calculating a second other reach based on the second updated advertising schedule, resulting in a third calculated reach(Fig. 13, 1364 discloses improved schedule   paragraph [0309] - discloses  the plan or schedule (step 1352). Each of these alternative spots is scored according to its ability to efficiently contribute to meeting the objectives (step 1358), resulting in a series of scores 1360 , paragraph [0310], discloses this improved plan or schedule 1364 then becomes the base plan or schedule upon which further modification to be made using the same optimization technique (step 1362) …, and paragraph [0317], discloses once new base plan or schedule  input 1354 in in placed[second calculated reach], the media planner can start the computer-based process or score each of the alternative (step 1358) );  

updating the second updated set of content schedule constraints based on the third calculated reach, the updating of the second updated set of content schedule constraints resulting in a third updated set of content schedule constraints,(Fig. 13, 1362 discloses  modify the base schedule [update the first updated set of content schedule]   and paragraph [0317], discloses the initial base plane or schedule input 1310 arrive at new base plan or schedule step 1358 represent  an automatic scoring process, based on predetermine parameter, which performed by system 100 .., the computed score input 1360 used to modify base plan or schedule input  [updating  the first updated set of content schedule constrains]  input 1354 (step 1362) ) the third updated set of content schedule constraints having one or more values of only some constituent content schedule constraints thereof differ from one or more values of corresponding content schedule constraints of the second updated set of content schedule constraints (Fig. 15 and paragraphs [0358]-[0362] , discloses the operation of the scoring methodology, Fig. 15 presents the information used to calculate exposure valuation index 1440.., the exposure values [different from or more values]);  and 
generating a third updated advertising schedule based on the third updated set of content schedule constraints(paragraph [0317], discloses add or delete form the initial base plan or schedule input  1310 to arrive a new base plane or schedule input 1354).

In general, Cannon teaches utilizing the advertising optimization mechanism of the present invention, businesses, networks, and advertising agencies can interactively create, score, rank and compare various proposed or actual advertising strategies in a simple and efficient manner. This allows the decision-makers to more effectively tailor their marketing efforts and successfully reach the desired target market.  


 Although, Cannon teaches  user interface will provide real-item feedback for comparing the various option as the media planner cycle through the avaible choice to determine the most effective use of resources (paragraph [0297]),  improving  plan or schedule 1364 then becomes the base plan or schedule upon which further modification can be made using the same optimization technique (step 1362) (see paragraph [0310]),   utilizing the advertising optimization mechanism of the present invention, business, networks, and advertising agencies can interactively create, score, rank and comprise various proposed or actual advertising strategies in a simple and efficient manner (abstract) , the system can be configured to automatically iterate through a series of options to find the highest scores (paragraph [0312])  and  iterative process continues until the media planner arrives at the final optimized plan or schedule 1370 (paragraph [0317]).   Cannon does not explicitly teach correspond optimization to reach to an  improved plan or schedule based on the recites steps of updating the first set of content schedule constraint, updating the second set and updating the third set of content schedule  to generate the third updating advertising schedule.      

	However, the user interface will provide real-item feedback for comparing the various option as the media planner cycle through the avaible choice to determine the most effective use of resources,   improving  plan or schedule 1364 then becomes the base plan or schedule upon which further modification can be made using the same optimization technique (step 1362) (see     and  iterative process continues until the media planner arrives at the final optimized plan or schedule 1370 based on the desire criteria such as , demographic, selected possible spots , advertising reach  and based on monitored the effeteness of advertising campaign, etc., would have yielded predictable result in view of   Cannon.  As Cannon discloses the basic criteria for optimizing advertising using an iterative process continues until he media planner arrives at the final optimized plan or scheduled for executing the optimize plan or schedule is  a process of generating the updated schedule for optimizing the selection of the media, thus, it is predictable, and obvious.   

  Therefore, it would have been oblivious to the one ordinary skill in the art at the time of the effective filing date to have combined base criteria for optimizing an improved updated advertising plan or schedule with Cannon so to provide a system and method that significantly improved resulting schedule as measures by coverage advertising schedule based on pre-defined constrict or criteria yield predictable rustle as it did separately (See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).  The advertising optimization process that is taken place by the media planner in order to arrive at the final optimized plan or schedule for the media planer to execute the optimized plan or schedule by modifying the base plan or schedule each time thorough the loop by making selection from amount the score alternative is predictable and thus obvious-thereby executing the optimized plan or schedule by modifying the base plan or schedule each time thorough the loop based on predefined constricts  or criteria yield predictable results (see Cannon, paragraph [0317]).  
 

Cannon teaches the above elements including determining whether a rate of change as measured by a difference in value of the second calculated reach relative to the first calculated reach (Fig. 16, and paragraph [0360], discloses   total number of desired exposures during the life of the advertising campaign is three, paragraph [0409], discloses exposure level values in Fig 23 are used only .., the total exposure values for an advertisement..  The assignment of value to various exposure levels has been the subject much debated  and paragraph [0426], discloses the first exposure  in the not influential  and the value of the subsequent  exposure constantly drops .., the value of exposure can be come very small  ) and under-exposed because of above or below average viewing. While it is impossible to achieve an ideal distribution of exposures for all viewers in all circumstances, the intent is to optimize the distribution of exposures so that the exposure distribution, on average for the entire population, is improved(paragraph [0526]).  Cannon failed to explicitly teach  a second difference in value of the first calculated reach relative to a prior calculated reach falls below a threshold resulting in a determination.
However, Chao teaches a second difference in value of the first calculated reach relative to a prior calculated reach falls below a threshold resulting in a determination (Figs. 4, 5 and paragraph [0025]-[0026], disclose monitoring performance information, performance information associated with a digital ad exceeds a threshold or fall below anther threshold  and paragraph [0027], discloses digital ad or groping of digital  ads is not performing poorly to..) .  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for exposure value computation  for the purpose of optimizing advertising camping of Cannon by adding a method that ends the step if the monitoring  model determines the ads are performing poorly of Chao in order to target the digital ads to potential  customers  (see abstract) 


With respect to claim 3, Cannon in view of Chao  teaches elements of claim 1 furthermore, Cannon teaches the device wherein the updating the one or more of the initial plurality of values facilitates optimizing for reach only (Fig. 13, 1310, discloses Initial base schedule, 1352 select possible spots to add or remove, 1358 compute scores for alternative spots, 1360 score and 1362 modify the base scheduled., paragraph [0309] discloses an initial based plan or schedule 1310 is prepared again, adjustment addition and deletion are made in very different manner and paragraph [0313], discloses objective are often establish in terms of desired reach and frequency, and are based on experience and technique…  ).  
 With respect to claim 6, Cannon in view of Chao   teaches elements of claim 1 furthermore, Cannon teaches the device wherein the operations further comprise: selecting either the second updated advertising schedule or the third updated advertising schedule in accordance with an optimization goal (paragraph [0309], discloses incrementally modifying the base plan or schedule to more closely meet the set of media objective to reduce cost [optimization goal] and paragraph [0310], discloses this improved plan or schedule 1364 then become the base plane or schedule [second or third updated advertising schedule) ).
With respect to claim 7, Cannon in view of Chao  teaches elements of claim 6 furthermore, Cannon teaches the device wherein the initial set of content schedule constricts comprises a network-daypart level (Fig. 9, and paragraph[0292], discloses this type of graphical presentation for media-related data is not readily available for general use in the market today. Typically, this type of information is only available by contacting organizations that specialize in producing it.  However, with the various preferred embodiments of the present invention, this type of information can be made readily available to a large audience).
With respect to claim 8, Cannon teaches a machine-readable storage medium comprising executable instructions, that, when executed by a processing system including a processor, facilitate performance of operation, the operation   comprising: 
  initializing  a set of content schedule constraints including  two or more of price, available inventory, target audience, media content, number of impressions, placement dates, and placement times, wherein the initializing results in an initial set of content schedule constrains having a plurality values (Fig. 1310, discloses initial base schedule, 1312 historical view data  1352 discloses select possible spots [available inventory] , paragraph [0303], discloses set of factors for identifying optimal plans or schedules , including product or service usage  reach , frequency , learning, time, demographic,   viewer response and cost , theses factor  can consider simultaneous in the decision making process.., these factors using the detailed   historical audience exposer data, paragraph [0309], discloses an initial base plan or schedule 1310 is prepared ..., and paragraph [0316], discloses identified, media objective input become a critical  the initial base plan or schedule input ); 
generating a first advertising schedule based on the initial set of content schedule constraints (paragraph [0304], discloses it could be used to build plans or schedule, or test modification to a plan or schedule when move is known about the availability of advertising slots and paragraph [0322], discloses a media planer may wish to generate an optimum advertising plan or schedule using limited data); 
determining   based on the preliminary advertising schedule, resulting in a first reach (paragraph [0385], discloses estimated reach and frequency…, an entire advertising plan or schedule can be computed by computing the value of each individual exposure  and then summing these exposure values [reach] and paragraphs [0447]-[0448] discloses reach one important criteria against which may advertising campaigns are measure is the total number people  who are exposed to one or more advertising message over specific  period to time ..,  ); 

modifying one or more of the initial plurality of values of the initial set of content schedule constraints based on the first reach the modifying resulting in a first modified set of content schedule constraints, (Fig. 1362, discloses modify the base schedule [initial], paragraph [0309], discloses advertising plane or schedule is prepared, adjustment, addition and deletion are made in a very differ manner.  This is where optimization process 1300 takes over, by incrementally modifying the base plan or schedule to more close meet the set of media objective or to reduce cost [updating the initial plurlity of values] paragraph [0317], discloses initial based plan or schedule input to arrive at a new base plan or and paragraph [0442] discloses using the exposure values to optimize advertising plans or schedules) the first updated set of content schedule constraints having one or more values of only some constituent content schedule constraints thereof differ from one or more values of corresponding content schedule constraints of the initial set of content schedule constraints(Fig. 15 and paragraphs [0358]-[0362] , discloses the operation of the scoring methodology, Fig. 15 presents the information used to calculate exposure valuation index 1440.., the exposure values [different from or more values]); 
generating a second advertising schedule based on the first modified set of content schedule constraints(Fig. 13, 1362 discloses modify the base schedule,  paragraph [0310], discloses this improved plan or schedule 1364 then become the base plan or schedule  [generating a first updated advertising schedule]  upon which  further modifications can be made  using the same optimization technique and paragraph [0317], discloses initial base plan or schedule input 1310 to arrive at a new base plan or schedule input 1354 ); and 
determining based on the second  advertising schedule, a first other reach  (Fig. 13, 1364 discloses improved schedule   paragraph [0309] - discloses  the plan or schedule (step 1352). Each of these alternative spots is scored according to its ability to efficiently contribute to meeting the objectives (step 1358), resulting in a series of scores 1360 , paragraph [0310], discloses this improved plan or schedule 1364 then becomes the base plan or schedule upon which further modification to be made using the same optimization technique (step 1362) …, and paragraph [0317], discloses once new base plan or schedule  input 1354 in in placed[second calculated reach], the media planner can start the computer-based process or score each of the alternative (step 1358) );
modifying  the first modified set of content schedule constraints based on the first other reach the modifying reach, the modified  set of content schedule constraints resulting in Appln. No 16/999,768Page 3 of 17 Reply to Non-Final Office Action of July 8, 2021 Docket No. XR0097_6-0097A a second modified set of content schedule constraints, (Fig. 13, 1362 discloses  modify the base schedule [update the first updated set of content schedule]   and paragraph [0317], discloses the initial base plane or schedule input 1310 arrive at new base plan or schedule step 1358 represent  an automatic scoring process, based on predetermine parameter, which performed by system 100 .., the computed score input 1360 used to modify base plan or schedule input  [updating  the first updated set of content schedule constrains]  input 1354 (step 1362) ) the second modified set of content schedule constraints having one or more values of only some constituent content schedule constraints thereof differ from one or more values of corresponding content schedule constraints of the first updated set of content schedule constraints(Fig. 15 and paragraphs [0358]-[0362] , discloses the operation of the scoring methodology, Fig. 15 presents the information used to calculate exposure valuation index 1440.., the exposure values [different from or more values]); 
 
generating a third advertising schedule based on the second modified set of content schedule constraints (paragraph [0317], discloses add or delete form the initial base plan or schedule input  1310 to arrive a new base plane or schedule input 1354); 

responsive to the determination being that the rate of change does not fall below the threshold (paragraph [0304], discloses the optimization methods described herein may be used at serval different points during the process of developing compressive advertising camping .., the process it could be used to build plans or schedule or test modification to a plan or schedule .., monitor the effectiveness of the camping and to adjust the plan or schedule to make up the deficiencies and paragraph [0328] discloses the first exposure to and advertisement  .., assigned 1.0 a second exposure may be valued at 2.5 [rate change does not fall below the threshold] ); and 

 determining a third other reach based on the second  other reach (Fig. 13, 1364 discloses improved schedule   paragraph [0309] - discloses  the plan or schedule (step 1352). Each of these alternative spots is scored according to its ability to efficiently contribute to meeting the objectives (step 1358), resulting in a series of scores 1360 , paragraph [0310], discloses this improved plan or schedule 1364 then becomes the base plan or schedule upon which further modification to be made using the same optimization technique (step 1362) …, and paragraph [0317], discloses once new base plan or schedule  input 1354 in in placed[second calculated reach], the media planner can start the computer-based process or score each of the alternative (step 1358) );  

modifying the second modified set of content schedule constraints based on the second other  reach, the modifying of the second modified set of content schedule constraints resulting in a third modified set of content schedule constraints,(Fig. 13, 1362 discloses  modify the base schedule [update the first updated set of content schedule]   and paragraph [0317], discloses the initial base plane or schedule input 1310 arrive at new base plan or schedule step 1358 represent  an automatic scoring process, based on predetermine parameter, which performed by system 100 .., the computed score input 1360 used to modify base plan or schedule input  [updating  the first updated set of content schedule constrains]  input 1354 (step 1362) ) the third modified set of content schedule constraints having one or more values of only some constituent content schedule constraints thereof differ from one or more values of corresponding content schedule constraints of the second updated set of content schedule constraints (Fig. 15 and paragraphs [0358]-[0362] , discloses the operation of the scoring methodology, Fig. 15 presents the information used to calculate exposure valuation index 1440.., the exposure values [different from or more values]);  and 
generating a forth advertising schedule based on the third modified  set of content schedule constraints(paragraph [0317], discloses add or delete form the initial base plan or schedule input  1310 to arrive a new base plane or schedule input 1354).

In general, Cannon teaches utilizing the advertising optimization mechanism of the present invention, businesses, networks, and advertising agencies can interactively create, score, rank and compare various proposed or actual advertising strategies in a simple and efficient manner. This allows the decision-makers to more effectively tailor their marketing efforts and successfully reach the desired target market.  

 Although, Cannon teaches  user interface will provide real-item feedback for comparing the various option as the media planner cycle through the avaible choice to determine the most effective use of resources (paragraph [0297]),  improving  plan or schedule 1364 then becomes the base plan or schedule upon which further modification can be made using the same optimization technique (step 1362) (see paragraph [0310]),   utilizing the advertising optimization mechanism of the present invention, business, networks, and advertising agencies can interactively create, score, rank and comprise various proposed or actual advertising strategies in a simple and efficient manner (abstract) , the system can be configured to automatically iterate through a series of options to find the highest scores (paragraph [0312])  and  iterative process continues until the media planner arrives at the final optimized plan or schedule 1370 (paragraph [0317]).   Cannon does not explicitly teach correspond optimization to reach to an  improved plan or schedule based on the recites steps of updating the first set of content schedule constraint, updating the second set and updating the third set of content schedule  to generate the third updating advertising schedule.      
	However, the user interface will provide real-item feedback for comparing the various option as the media planner cycle through the avaible choice to determine the most effective use of resources,   improving  plan or schedule 1364 then becomes the base plan or schedule upon which further modification can be made using the same optimization technique (step 1362) (see     and  iterative process continues until the media planner arrives at the final optimized plan or schedule 1370 based on the desire criteria such as , demographic, selected possible spots , advertising reach  and based on monitored the effeteness of advertising campaign, etc., would have yielded predictable result in view of  Cannon.  As Cannon discloses the basic criteria for optimizing advertising using an iterative process continues until he media planner arrives at the final optimized plan or scheduled for executing the optimize plan or schedule is  a process of generating the updated schedule for optimizing the selection of the media, thus, it is predictable, and obvious.   
  Therefore, it would have been oblivious to the one ordinary skill in the art at the time of the effective filing date to have combined base criteria for optimizing an improved updated advertising plan or schedule with Cannon so to provide a system and method that significantly improved resulting schedule as measures by coverage advertising schedule based on pre-defined constrict or criteria yield predictable rustle as it did separately (See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).  The advertising optimization process that is taken place by the media planner in order to arrive at the final optimized plan or schedule for the media planer to execute the optimized plan or schedule by modifying the base plan or schedule each time thorough the loop by making selection from amount the score alternative is predictable and thus obvious-thereby executing the optimized plan or schedule by modifying the base plan or schedule each time thorough the loop based on predefined constricts  or criteria yield predictable results (see Cannon, paragraph [0317]).  
Cannon teaches the above elements including determining whether a rate of change as measured by both a first difference in value of the second calculated reach relative to the first calculated reach (Fig. 16, and paragraph [0360], discloses   total number of desired exposures during the life of the advertising campaign is three, paragraph [0409], discloses exposure level values in Fig 23 are used only .., the total exposure values for an advertisement..  The assignment of value to various exposure levels has been the subject much debated  and paragraph [0426], discloses the first exposure  in the not influential  and the value of the subsequent  exposure constantly drops .., the value of exposure can become very small  ) and under-exposed because of above or below average viewing. While it is impossible to achieve an ideal distribution of exposures for all viewers in all circumstances, the intent is to optimize the distribution of exposures so that the exposure distribution, on average for the entire population, is improved(paragraph [0526]).  Cannon failed to explicitly teach  a second difference in value of the first calculated reach relative to a prior calculated reach falls below a threshold resulting in a determination.
However, Chao teaches a second difference in value of the first calculated reach relative to a prior calculated reach falls below a threshold resulting in a determination (Figs. 4, 5   and paragraph [0025]-[0026], disclose monitoring performance information, performance information associated with a digital ad exceeds a threshold or fall below anther threshold  and paragraph [0027], discloses digital ad or groping of digital  ads is not performing poorly to..) .  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for exposure value computation  for the purpose of optimizing advertising camping of Cannon by adding a method that ends the step if the monitoring  model determines the ads are performing poorly of Chao in order to target the digital ads to potential  customers  (see abstract) 

With respect to claim 9, Cannon in view of Chao teaches elements of claim 8 furthermore, Cannon teaches the non-transitory machine-readable storage medium wherein the initializing is based on input from a user specifying one or more of the content schedule constraints of the initial set of content schedule constraints, input from the user specifying one or more of the plurality of initial values, or any combination thereof (Fig. 1362, discloses modify the base schedule [initial], paragraph [0309], discloses advertising plane or schedule is prepared, adjustment, addition and deletion are made in a very differ manner.  This is where optimization process 1300 takes over, by incrementally modifying the base plan or schedule to closer meet the set of media objective or to reduce cost [updating the initial plurlity of values] paragraph [0317], discloses initial based plan or schedule input to arrive at a new base plan or and paragraph [0442] discloses using the exposure values to optimize advertising plans or schedules)..).  

With respect to claim 10, Cannon in view of Chao teaches elements of claim 8 furthermore, Cannon   teaches the non-transitory machine-readable storage medium wherein the initializing is based on machine learning to automatically generate one or more of the content schedule constraints of the initial set of content schedule constraints, to automatically generate one or more of the plurality of initial values, or any combination thereof (paragraph [0312], discloses the system can be configured to automatically iterate through a series of option   highest score ). 

With respect to claim 11, Cannon in view of Chao teaches elements of claim 10 furthermore, Cannon teaches the non-transitory machine-readable storage medium wherein the machine learning is based on historical campaign data (Fig. 13. 1312, discloses historical view data and paragraph [0518], discloses using historical view record to measure the potential for future adverting campaign ).

With respect to claim 13, Cannon in view of Chao teaches elements of claim 8 furthermore, Cannon teaches the non-transitory machine-readable storage medium  wherein the modifying the one or more of the initial plurality of values facilitates optimizing for reach only(Fig. 13, 1310, discloses Initial base schedule, 1352 select possible spots to add or remove, 1358 compute scores for alternative spots, 1360 score and 1362 modify the base scheduled., paragraph [0309] discloses an initial based plan or schedule 1310 is prepared again, adjustment addition and deletion are made in very different manner and paragraph [0313], discloses objective are often establish in terms of desired reach and frequency, and are based on experience and technique…  ).  
 With respect to claim 15, Canon teaches a method comprising: 
identifying an initial set of content schedule constraints including an initial plurality of values for two or more of price, available inventory, target audience, media content, number of impressions, placement dates, and placement times (Fig. 1310, discloses initial base schedule, 1312 historical view data  1352 discloses select possible spots [available inventory] , paragraph [0303], discloses set of factors for identifying optimal plans or schedules , including product or service usage  reach , frequency , learning, time, demographic,   viewer response and cost , theses factor  can consider simultaneous in the decision making process.., these factors using the detailed   historical audience exposer data, paragraph [0309], discloses an initial base plan or schedule 1310 is prepared ..., and paragraph [0316], discloses identified, media objective input become a critical  the initial base plan or schedule input ); 
determining, by the processing system, an advertising schedule based on the set of content schedule constraints:  
calculating reach based on the preliminary advertising schedule, resulting in a first calculated reach (paragraph [0385], discloses estimated reach and frequency…, an entire advertising plan or schedule can be computed by computing the value of each individual exposure  and then summing these exposure values [reach] and paragraphs [0447]-[0448] discloses reach one important criteria against which may advertising campaigns are measure is the total number people  who are exposed to one or more advertising message over specific  period to time ..,  ); 
updating one or more of the initial plurality of values of the initial set of content schedule constraints based on the first calculated reacha first updated set of content schedule constraints, (Fig. 1362, discloses modify the base schedule [initial], paragraph [0309], discloses advertising plane or schedule is prepared, adjustment, addition and deletion are made in a very differ manner.  This is where optimization process 1300 takes over, by incrementally modifying the base plan or schedule to more close meet the set of media objective or to reduce cost [updating the initial plurlity of values] paragraph [0317], discloses initial based plan or schedule input to arrive at a new base plan or and paragraph [0442] discloses using the exposure values to optimize advertising plans or schedules) the first updated set of content schedule constraints having one or more values of only some constituent content schedule constraints thereof differ from one or more values of corresponding content schedule constraints of the initial set of content schedule constraints(Fig. 15 and paragraphs [0358]-[0362] , discloses the operation of the scoring methodology, Fig. 15 presents the information used to calculate exposure valuation index 1440.., the exposure values [different from or more values]); and 

generating a first updated advertising schedule based on the first updated set of content schedule constraints(Fig. 13, 1362 discloses modify the base schedule,  paragraph [0310], discloses this improved plan or schedule 1364 then become the base plan or schedule  [generating a first updated advertising schedule]  upon which  further modifications can be made  using the same optimization technique and paragraph [0317], discloses initial base plan or schedule input 1310 to arrive at a new base plan or schedule input 1354 ).
  
Although, Cannon teaches user interface will provide real-item feedback for comparing the various option as the media planner cycle through the avaible choice to determine the most effective use of resources (paragraph [0297]), improving plan or schedule 1364 then becomes the base plan or schedule upon which further modification can be made using the same optimization technique planner continues to iterate through this process until satisfied with the optimized plan or schedule , at that point the final optimal plan or schedule is achieved  the initial optimization process ends , and the plan or schedule is executed(step 1362) (see paragraph [0310]), iterate through a series option to find the highest score (paragraph [0312],) and   analyze the value of the selected changes (paragraph [0317]).  
 However, improving plan or schedule 1364 then becomes the base plan or schedule upon which further modification can be made using the same optimization technique planner continues to iterate through this process until satisfied with the optimized plan or schedule, at that point the final optimal plan or schedule is achieved and iterative process continues until the media planner arrives at the final optimized plan or schedule 1370 based on the desire score such as, highest score to create advertising plan or schedule it maximizer average influence   based on interactively  create, score, rand computer various  propose or action adverting strategies in a simple and efficient manner  would have yielded predictable result in view of  Cannon.  As Cannon discloses the basic criteria for iterating many times through the optimization procedure with more possible changes in the plan or schedule and automatically iterate through a series of option to find the highest scores is terminating after the reach of change in the reach falls below a threshold value  , thus, it is predictable, and obvious.   
  Therefore, it would have been oblivious to the one ordinary skill in the art at the time of the effective filing date to have combined base criteria for optimizing an improved updated advertising plan or schedule with Cannon so to provide a system and method that significantly improved resulting schedule as measures by coverage advertising schedule based on pre-defined constrict or criteria yield predictable rustle as it did separately (See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).  The advertising optimization process that is taken place by the media planner in order to arrive at the final optimized plan or schedule for the media planer to execute the optimized plan or schedule by modifying the base plan or schedule each time thorough the loop by making selection from amount the score alternative is predictable and thus obvious-thereby executing the optimized plan or schedule by modifying the base plan or schedule each time thorough the loop based on predefined constricts  or criteria yield predictable results (see Cannon, paragraph [0317]).  

Cannon teaches the above elements including  iterating the calculating, the updating, and the generating, wherein the calculating is iteratively performed based on each immediately prior updated advertising schedule, wherein the updating is iteratively performed based on each immediately prior updated set of content  calculated reach   wherein the generating is iteratively based on each immediately prior updated set of content schedule constraints, , (paragraph [0310] , disclose the media planner continues to iterate through this process until satisfied with the optimized plan or schedule , at that point the final optimal plan or schedule is achieved  the initial optimization process ends , and the plan or schedule is executed, paragraph [0312], discloses iterate through a series option to find the highest score, paragraph [0317], discloses to analyze the value of the selected changes.  This iterative process continues until the media planner arrives at the final optimize plane or schedule and paragraph [0507], disclose in iterating many times through the optimization procedure within  more possible change in the plan or schedule and more alternatives for each of the change) wherein a rate of change in the reach is measured by both a first difference in value of the reach from on iteration to another iteration reach (Fig. 16, and paragraph [0360], discloses   total number of desired exposures during the life of the advertising campaign is three, paragraph [0409], discloses exposure level values in Fig 23 are used only .., the total exposure values for an advertisement..  The assignment of value to various exposure levels has been the subject much debated  and paragraph [0426], discloses the first exposure  in the not influential  and the value of the subsequent  exposure constantly drops .., the value of exposure can become very small  ) and under-exposed because of above or below average viewing. While it is impossible to achieve an ideal distribution of exposures for all viewers in all circumstances, the intent is to optimize the distribution of exposures so that the exposure distribution, on average for the entire population, is improved(paragraph [0526]).  Cannon failed to explicitly teach  a second difference in value of the first calculated reach relative to a prior calculated reach falls below a threshold resulting in a determination and   corresponding optimization process terminated after the reach of change in the reach fall below a threshold value.     
Cannon teaches the above elements including determining whether a rate of change as measured by difference in value of the second calculated reach relative to the first calculated 
However, Chao teaches a second difference in value of the first calculated reach relative to a prior calculated reach falls below a threshold resulting in a determination and optimization process terminated after the reach of change in the reach fall below a threshold value(Figs. 4, 5   and paragraph [0025]-[0026], disclose monitoring performance information, performance information associated with a digital ad   fall below anther threshold  and paragraph [0027], discloses digital ad or groping of digital  ads   performing poorly to.. and paragraph [[0031], discloses the determining that a distal ads or groups of digital ads is performing  poorly .., method ends at 508[ terminating] ) .  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for exposure value computation  for the purpose of optimizing advertising camping of Cannon by adding a method that ends the step if the monitoring  model determines the ads are performing poorly of Chao in order to target the digital ads to potential  customers  (see abstract) 



With respect to claim 20, Cannon in view of Chao teaches elements of claim 15, furthermore, Cannon teaches the method wherein the reach is calculated at a network-daypart level (Fig. 9, and paragraph[0292], discloses this type of graphical presentation for media-related data is not readily available for general use in the market today. Typically, this type of information is only available by contacting organizations that specialize in producing it.  However, with the various preferred embodiments of the present invention, this type of information can be made readily available to a large audience).
With respect to claim 21, Cannon in view of Chao teaches elements of claim 14, furthermore, Cannon teaches the device wherein the reach is calculated at a network-daypart level (Fig. 9, and paragraph[0292], discloses this type of graphical presentation for media-related data is not readily available for general use in the market today. Typically, this type of information is only available by contacting organizations that specialize in producing it.  However, with the various preferred embodiments of the present invention, this type of information can be made readily available to a large audience).
With respect to claim 22, Cannon in view of Chao teaches elements of claim 1 furthermore, Cannon   teaches the device wherein the initializing is based on input from a user specifying one or more of the content schedule constraints of the initial set of content schedule constraints, input from the user specifying one or more of the plurality of initial values, or any combination thereof (Fig. 1362, discloses modify the base schedule [initial], paragraph [0309], discloses advertising plane or schedule is prepared, adjustment, addition and deletion are made in a very differ manner.  This is where optimization process 1300 takes over, by incrementally modifying the base plan or schedule to closer meet the set of media objective or to reduce cost [updating the initial plurlity of values] paragraph [0317], discloses initial based plan or schedule input to arrive at a new base plan or and paragraph [0442] discloses using the exposure values to optimize advertising plans or schedules)..).  

With respect to claim 23, Cannon in view of Chao teaches elements of claim 1 furthermore, Cannon   teaches the devise  wherein the initializing is based on machine learning to automatically generate one or more of the content schedule constraints of the initial set of content schedule constraints, to automatically generate one or more of the plurality of initial values, or any combination thereof (paragraph [0312], discloses the system can be configured to automatically iterate through a series of option   highest score ). 
With respect to claim 24, Cannon in view of Chao teaches elements of claim 23 furthermore, Cannon teaches the device wherein the machine learning is based on historical campaign data (Fig. 13. 1312, discloses historical view data and paragraph [0518], discloses using historical view record to measure the potential for future adverting campaign).
With respect to claim 25, Cannon in view of Chao teaches elements of claim 8, furthermore, Cannon teaches the non-transitory machine-readable storage medium  wherein the initial set of content schedule constraints comprising  a network-daypart level (Fig. 9, and paragraph[0292], discloses this type of graphical presentation for media-related data is not readily available for general use in the market today. Typically, this type of information is only available by contacting organizations that specialize in producing it.  However, with the various preferred embodiments of the present invention, this type of information can be made readily available to a large audience).
With respect to claim 26, Cannon teaches elements of claim 8, furthermore, Cannon teaches the non-transitory machine-readable storage medium  wherein the reach is calculated at a network-daypart level (Fig. 9, and paragraph[0292], discloses this type of graphical presentation for media-related data is not readily available for general use in the market today. Typically, this type of information is only available by contacting organizations that specialize in producing it.  However, with the various preferred embodiments of the present invention, this type of information can be made readily available to a large audience).
The following prior arts are applied in this Office Action: 
Cannon (US Pub., No., 2001/0020236 A1) discloses  the most preferred embodiment of the present invention is a computer-based decision support system that includes three main components: a database mining engine (DME);  an advertising optimization mechanism; and a customized user interface that provides access to the various features of the invention.
Chao et al (US Pub., No., 2008/0147498 A1) discloses systems and methods for adjusting parameters of a digital ad  and third-party traffic based on a difference in time between geographic regions are disclosed. Generally, a monitoring module of an online advertisement service provider monitors  performance information associated with a digital ad directed to potential customers in a first region associated with a first time zone to determine if the digital ad is performing well or performing poorly.
Response to Arguments
Applicant’s arguments of the 35 U.S.C 103(a) rejections filed on 4 April  with respect to claim(s) 1, 3, 6-11, 13, 15, and 20-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA DAGNEW whose telephone number is (571)270-3271.  The examiner can normally be reached on 9-6:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270 -3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SABA DAGNEW/Primary Examiner, Art Unit 3682